DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see applicant’s response, filed 5/21/2021, with respect to the rejection(s) of claim(s) 1-4, 7-15, and 18-20 under 35 USC 102 and/or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wu et al., CA 2795965 A1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the step producing the claimed graphene. Independent claims 1 and 12 both claim methods “of preparing graphene” but do not delineate where in the method the graphene is produced. Given the wording of the claim, it is not clear if the graphene is produced in the vibration step or in another step which the method comprises. Dependent claims are rejected because of their dependence on claims 1 and 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-9, 11-12, 14-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Wu et al., CA 2795965 A1.
Regarding claims 1 and 12, Wu teaches producing graphene in a process comprising putting prepared expanded graphite into a centrifuge and operating (vibrating) at 3500 rpm which is equal to 58.3 Hz. See Example 2. 
Regarding claims 3, 4, 14, and 15 the expandable graphite of Wu is either artificial or natural and is described as having an expanded shape in [0037].
Regarding claims 7 and 18, since the conditions of the vibration of Wu are the same as those claimed in claim 1, the same acceleration would be expected. 
Regarding claims 8 and 19, centrifuging operates in at least the horizontal direction. 
Regarding claims 9 and 20, Wu teaches 10 minutes. See Example 2. 
Regarding claim 11, Wu teaches using a solvent, dichlorobenze, which is not a dispersant. See Example 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., CA 2795965 A1.
Regarding claims 2 and 13, Wu is silent regarding the average particle diameter of the graphite. However, it would have been obvious to one of ordinary skill in the art to adjust the particle diameter by known means such as milling or grinding, in order to affect the desired outcome of exfoliating the graphene layers. 
Regarding claims 5 and 16, Wu is silent regarding the loading level of the graphite. However, it would have been obvious to one or ordinary skill in the art to determine the proper amount of filling in order maximize the extent of exfoliating the graphene layers.
Regarding claim 10, Wu is silent regarding the vessel shape. However, Wu teaches using a centrifuge and laboratory centrifuges commonly employ test tubes . 
 
Allowable Subject Matter
Claims 6 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6 and 17 require that graphite is the only material included in the vessel to which vibration is applied. In Wu, the only vessel to which a vibration is applied is a centrifuge which would be rendered unnecessary if a solvent wasn’t used. Therefore, the claims are novel and non-obvious over Wu. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhamu et al., US 2017/0158513, teaches a method of producing graphene sheet using a vibratory ball mill. See Example 3. Zhamu does not teach the vibratory frequency and applicant has shown criticality of the claimed vibratory frequency range. See the Unexpected Results section on pages 9-11 of applicant’s remarks of 5/19/2021.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736